ORDER

PER CURIAM.
AND NOW, this 25th day of February, 2014, the Petition for Allowance of Appeal is GRANTED. The issues are:
(1) Is a conviction for assault, which occurs subsequent to the incident at issue in a criminal trial, admissible to prove the allegedly violent propensities of the victim, where self-defense is asserted and where there is an issue raised as to who was the aggressor?
(2) Did the [t]rial [c]ourt commit error of law or abuse its discretion when it permitted the Commonwealth to ad*506mit a “shank” as physical evidence, as well as testimony regarding said shank, in the course of the jury trial in the instant matter?